In a paternity proceeding, the father appeals (1) as limited by his brief, from so much of an order of the Family Court, Queens County (Fogarty, J.), dated July 13,1981, as continued a prior order of support of $65 per week until such time as petitioner advised the court of the child’s expenses, and (2) from a further order of the same court, dated September 8, 1981, which directed that he pay $598.50 per month toward the support of the child. Appeal from the order dated July 13,1981 dismissed, without costs or disbursements (see Family Ct Act, § 1112). Order dated September 8, 1981 reversed, without costs or disbursements, and case remitted to the Family Court for a new determination *596in accordance herewith. Pending the new determination, appellant is to continue paying support in the sum of $65 per week. It was error for the Family Court to modify the previous support award without ordering a hearing at which sworn testimony and other competent evidence could have been presented (see Matter of Kramer v Kramer, 49 AD2d 907). The March 19, 1981 hearing, held without the petitioner’s having submitted her evidence as to alleged expenses, was nothing more than a brief colloquy between the court and counsel and, as such, was insufficient (see Matter of Reynolds v Reynolds, 50 AD2d 993, 994; Matter of Amicucci v Moore, 42 AD2d 701). Furthermore, the evidence subsequently submitted by petitioner in the form of a letter from her attorney setting forth her expenses was not legally competent (see Matter of Smith v Smith, 70 AD2d 938). It was also substantively insufficient in that it did not set forth her current income. Since both parties are liable for the child’s support (see Family Ct Act, § 513), this information is essential to a proper evaluation of the respective support obligations of each party. Accordingly, this matter is remitted to the Family Court for a full hearing, during which appellant shall be afforded the opportunity to cross-examine the petitioner with respect to all competent evidence relevant to a proper evaluation of the child’s expenses and his support obligation (see Matter of Smith v Smith, supra; Matter of Eagen v Bolden, 51 AD2d 1017). Mangano, J. P., Thompson, Brown and Niehoff, JJ., concur.